SHAW, Justice
(concurring specially).
I concur fully in the main opinion, which overrules Ex parte J.A.P., 853 So.2d 280 (Ala.2002). That decision reversed the Court of Criminal Appeals’ judgment in J.A.P. v. State, 853 So.2d 264 (Ala.Crim.App.2001), an opinion I authored when I was a judge on the Court of' Criminal Appeals. I “continue to believe” what a majority of the Court of Criminal Appeals expressed in J.AP. v. State:
“We continue to believe that the focus in cases of this kind ... must be on the *1023child victim and that the issue of the sufficiency of the evidence to support a finding of forcible compulsion must be resolved by viewing the totality of the evidence from the perspective of the child victim. We also believe that in close cases of this nature, the juvenile court is in a unique position to assess the credibility of the witnesses and to determine whether a young child was physically compelled or psychologically coerced or conditioned by years of sexual abuse into participating, in a sex act with an older child.”
858 So.2d at 269.